 

Exhibit 10.3

 

FORM - BONUS PAYOUT

 

MGM RESORTS INTERNATIONAL

PERFORMANCE SHARE UNITS AGREEMENT

 

 

Target No. of Performance Share Units: ___________________

 

This Agreement (including its Exhibits, the “Agreement”) is made by and between
MGM Resorts International (formerly MGM MIRAGE), a Delaware corporation (the
“Company”), and ______________________________________ (the “Participant”) with
an effective date of __________________ (the “Effective Date”).

 

 

RECITALS

 

A.The Board of Directors of the Company (the “Board”) has adopted the Company’s
2005 Omnibus Incentive Plan, as amended (the “Plan”), which provides for the
granting of Performance Share Units (as that term is defined in Section 1 below)
to selected service providers.  Capitalized terms used and not defined in this
Agreement shall have the same meanings as in the Plan.

 

B.The Board believes that the grant of Performance Share Units will stimulate
the interest of selected employees in, and strengthen their desire to remain
with, the Company or a Parent or Subsidiary (as those terms are hereinafter
defined).

 

C.The Compensation Committee of the Board (the “Committee”) has authorized the
grant of Performance Share Units to the Participant pursuant to the terms of the
Plan and this Agreement.

 

D.The Committee and the Participant intend that the Plan and this Agreement
constitute the entire agreement between the parties hereto with regard to the
subject matter hereof and shall supersede any other agreements, representations
or understandings (whether oral or written and whether express or implied, and
including, without limitation, any employment agreement between the Participant
and the Company or any of its affiliates (including, without limitation, any
Parent or Subsidiary) whether previously entered into, currently effective or
entered into in the future) which relate to the subject matter hereof.

 

Accordingly, in consideration of the mutual covenants contained herein, the
parties agree as follows:

 

1.Definitions.

 

1.1“Beginning Average Stock Price” means the average closing price of the
Company’s Stock over the 60 calendar day period ending on the Effective Date.

 

 

1

--------------------------------------------------------------------------------

 

1.2“Change of Control” means 

 

A.the date that a reorganization, merger, consolidation, recapitalization, or
similar transaction is consummated, unless: (i) at least 50% of the outstanding
voting securities of the surviving or resulting entity (including, without
limitation, an entity which as a result of such transaction owns the Company
either directly or through one or more subsidiaries) (“Resulting Entity”) are
beneficially owned, directly or indirectly, by the persons who were the
beneficial owners of the outstanding voting securities of the Corporation
immediately prior to such transaction in substantially the same proportions as
their beneficial ownership, immediately prior to such transaction, of the
outstanding voting securities of the Corporation and (ii) immediately following
such transaction no person or persons acting as a group beneficially owns
capital stock of the Resulting Entity possessing thirty-five percent (35%) or
more of the total voting power of the stock of the Resulting Entity;

 

B.the date that a majority of members of the Company’s Board is replaced during
any twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s Board before the date of
the appointment or election;

 

C.the date that any one person, or persons acting as a group, acquires (or has
or have acquired as of the date of the most recent acquisition by such person or
persons) beneficial ownership of stock of the Company possessing thirty-five
percent (35%) or more of the total voting power of the stock of the Company; or

 

D.the date that any one person acquires, or persons acting as a group acquire
(or has or have acquired as of the date of the most recent acquisition by such
person or persons), assets from the Company that have a total gross fair market
value equal to or more than forty percent (40%) of the total gross fair market
value of all of the assets of the Company immediately before such acquisition or
acquisitions.

 

1.3“Code” means the Internal Revenue Code of 1986, as amended.

 

1.4“Employer” means the Company, the Subsidiaries and any Parent and affiliated
companies, but specifically excludes Tracinda Corporation, its stockholder or
stockholders, and its subsidiaries.

 

1.5“Ending Average Stock Price” means the average closing price of the Company’s
Stock over the 60 calendar day period ending on the third anniversary of the
Effective Date; provided, however, that in the event of a Change of Control, the
“Ending Average Stock Price” shall equal the price per share of the Company’s
Stock to be paid to the holders thereof in accordance with the definitive
agreement governing the transaction constituting the Change of Control (or, in
the absence of such agreement, the closing price per share of the Company’s
Stock for the last trading day prior to the consummation of the Change of
Control).

 

1.6“Fair Market Value” means the closing price of a share of Stock reported on
the New York Stock Exchange (“NYSE”) or other applicable established stock
exchange or over the counter market on the applicable date of determination, or
if no closing price was

 

2

--------------------------------------------------------------------------------

 

reported on such date, the first trading day immediately preceding the
applicable date of determination on which such a closing price was reported.  In
the event shares of Stock are not publicly traded at the time a determination of
their value is required to be made hereunder, the determination of their Fair
Market Value shall be made by the Committee in such manner as it deems
appropriate.   

 

1.7“Parent” means a parent corporation as defined in Section 424(e) of the Code.

 

1.8“Performance Share Units” means an award of Performance Shares granted to a
Participant pursuant to Article 9 of the Plan.

 

1.9“Section 409A” means Section 409A of the Code, and the regulations and
guidance promulgated thereunder to the extent applicable.

 

1.10“Stock” means the Company’s common stock, $.01 par value per share.

 

1.11“Stock Performance Multiplier” means the Company’s Ending Average Stock
Price divided by the Target Price.

 

1.12“Subsidiary” means a subsidiary corporation of the Company as defined in
Section 424(f) of the Code or corporation or other entity, whether domestic or
foreign,  in which the Company has or obtains a proprietary interest of more
than fifty percent (50%) by reason of stock ownership or otherwise.

 

1.13“Target Price” means 125% of the Company’s Beginning Average Stock Price.

 

2.Grant to Participant.  The Company hereby grants to the Participant, subject
to the terms and conditions of the Plan and this Agreement, a target award of
________ Performance Share Units (the “Target Award”).  Except as otherwise set
forth in the Plan or this Agreement, the grant of Performance Share Units
represents the right to receive a percentage of the Target Award, with each
Performance Share Unit that becomes payable representing the right to receive
one (1) share of Stock in respect thereof and the portion of the Target Award
that becomes payable hereunder shall be paid to the Participant within thirty
(30) days following the earlier to occur of (i) a change of control (as defined
in the Company’s Change of Control Policy for Executive Officers, as amended
from time to time, provided such change of control meets the definition of a
change in control event for purposes of Section 409A and (ii) the end of the
Performance Period (as defined in Section 3.1).

 

 

3

--------------------------------------------------------------------------------

 

3.Terms and Conditions.   

 

3.1Performance Period and Vesting.  A percentage of the Target Award shall be
payable based on the performance of the Company’s stock price over the three
year period beginning on the Effective Date and ending on third anniversary of
such Effective Date (the “Performance Period”).

 

(i)Target.  The Participant shall be paid the Target Award if the Ending Average
Stock Price equals the Target Price.

 

(ii)Threshold.  The Participant shall not be paid any portion of the Target
Award unless the Ending Average Stock Price is at least 60% of the Target
Price.  If the Ending Average Stock Price is below 60% of the Target Price, all
of the Performance Share Units awarded by this Agreement shall immediately be
forfeited and cancelled without consideration as of the last day of the
Performance Period.

 

(iii)Maximum.  In no event shall the Participant be awarded more than 160% of
the Target Award.

 

(iv)In the event that the Ending Average Stock Price is at least 60% or more of
the Target Price, then the Participant will receive a portion of the Target
Award equal to the amount of the Target Award multiplied by the Stock
Performance Multiplier; provided, however, in no event shall the Stock Price
Multiplier be greater than 1.6.

 

3.2Vesting.  The Performance Share Units shall be fully vested as of the Date of
Grant and shall not be subject to forfeiture in the event Participant’s
employment with Employer terminates for any reason.  For the avoidance of doubt,
the Performance Share Units shall be paid out under Section 2 notwithstanding
any prior termination of employment.

 

3.3 No Rights as a Stockholder.  Participant will have no rights as a
stockholder with respect to any shares of Stock subject to Performance Share
Units until the shares of Stock relating thereto have been issued and recorded
on the records of the Company or its transfer agent or registrars.  

 

3.5Limits on Transferability.  The Performance Share Units granted under this
Agreement may be transferred solely to a trust in which the Participant or the
Participant’s spouse control the management of the assets.  Any transfer of
Performance Share Units shall be subject to the terms and conditions of the Plan
and this Agreement and the transferee shall be subject to the same terms and
conditions as if it were the Participant.  No interest of the Participant under
this Agreement shall be subject to attachment, execution, garnishment,
sequestration, the laws of bankruptcy or any other legal or equitable process.  

 

3.6Adjustments.  If there is any change in the Stock by reason of any stock
dividend, recapitalization, reorganization, merger, consolidation, split-up,
combination or exchange of shares of Stock, or any similar change affecting the
Stock the Committee will make appropriate and proportionate adjustments
(including relating to the Stock, other securities, cash or other consideration
which may be acquired upon payment or settlement of the Performance Share Units)
that it deems necessary to the number and class of securities subject to the

 

4

--------------------------------------------------------------------------------

 

Performance Share Units and any other terms of this Agreement.  Any adjustment
so made shall be final and binding upon the Participant. 

 

3.7No Right to Continued Performance of Services.  The grant of the Performance
Share Units does not confer upon the Participant any right to continue to be
employed by the Company or any of its affiliates (including, without limitation,
any Parent or Subsidiary) nor may it interfere in any way with the right of the
Company or any of its affiliates (including, without limitation, any Parent or
Subsidiary) for which the Participant performs services to terminate the
Participant’s employment at any time.

 

3.8Compliance With Law and Regulations.  The grant of Performance Share Units
and the obligation of the Company to issue shares of Stock under this Agreement
are subject to all applicable federal and state laws, rules and regulations,
including those related to disclosure of financial and other information to the
Participant and to approvals by any government or regulatory agency as may be
required.  The Company shall not be required to issue or deliver any
certificates for shares of Stock prior to (A) the listing of such shares on any
stock exchange on which the Stock may then be listed and (B) the completion of
any registration or qualification of such shares under any federal or state law,
or any rule or regulation of any government body which the Company shall, in its
sole discretion, determine to be necessary or advisable.

 

3.9Corporate Transaction.  Subject to Section 2, upon the occurrence of a
reorganization, merger, consolidation, recapitalization, or similar transaction,
unless otherwise specifically prohibited under applicable laws or by the
applicable rules and regulations of any governing governmental agencies or
national securities exchanges, the Committee is authorized (but not obligated)
to make adjustments in the terms and conditions of the Performance Share Units,
including without limitation the following (or any combination thereof): (i)
continuation or assumption of the Performance Share Units by the Company (if it
is the surviving company or corporation) or by the surviving company or
corporation or its parent; (ii) substitution by the surviving company or
corporation or its parent of an award with substantially the same terms for the
Performance Share Units; and (iii) cancellation of all or any portion of the
Performance Share Units for fair value (in the form of cash or its equivalent
(e.g., by check), other property or any combination thereof) as determined in
the sole discretion of the Committee and which value may be zero (if the value
of the underlying stock is zero), and payment to the Participant within thirty
(30) days thereafter.

 

4.Investment Representation.  The Participant must, within five (5) days of
demand by the Company furnish the Company an agreement satisfactory to the
Company in which the Participant represents that the shares of Stock acquired
upon payment are being acquired for investment.  The Company will have the
right, at its election, to place legends on the certificates representing the
shares of Stock so being issued with respect to limitations on transferability
imposed by federal and/or state laws, and the Company will have the right to
issue “stop transfer” instructions to its transfer agent.

 

5.Participant Bound by Plan.  The Participant hereby acknowledges receipt of a
copy of the Plan and agrees to be bound by all the terms and provisions thereof
as amended from time to time.  

 

 

5

--------------------------------------------------------------------------------

 

6.Withholding.  The Company or any Parent or Subsidiary shall have the right and
is hereby authorized to withhold, any applicable withholding taxes in respect of
the Performance Share Units awarded by this Agreement, their grant or otherwise,
and to take such other action as may be necessary in the opinion of the Company
to satisfy all obligations for the payment of such withholding taxes, which may
include, without limitation, reducing the number of shares otherwise
distributable to the Participant by the number of shares of Stock whose Fair
Market Value is equal to the amount of tax required to be withheld by the
Company or a Parent or Subsidiary as a result of the settlement or otherwise of
the Performance Share Units. 

 

7.Notices.  Any notice hereunder to the Company must be addressed to:  MGM
Resorts International, 3600 Las Vegas Boulevard South, Las Vegas, Nevada 89109,
Attention:  2005 Omnibus Incentive Plan Administrator, and any notice hereunder
to the Participant must be addressed to the Participant at the Participant’s
last address on the records of the Company, subject to the right of either party
to designate at any time hereafter in writing some other address.  Any notice
shall be deemed to have been duly given on personal delivery or three (3) days
after being sent in a properly sealed envelope, addressed as set forth above,
and deposited (with first class postage prepaid) in the United States mail.  

 

8.Entire Agreement.  This Agreement and the Plan constitute the entire agreement
between the parties hereto with regard to the subject matter hereof and shall
supersede any other agreements, representations or understandings (whether oral
or written and whether express or implied, and including, without limitation,
any employment agreement between the Participant and the Company or any of its
affiliates (including, without limitation, any Parent or Subsidiary) whether
previously entered into, currently effective or entered into in the future that
includes terms and conditions regarding equity awards) which relate to the
subject matter hereof.

 

9.Waiver.  No waiver of any breach or condition of this Agreement shall be
deemed a waiver of any other or subsequent breach or condition whether of like
or different nature.

 

10.Participant Undertaking.  The Participant agrees to take whatever additional
action and execute whatever additional documents the Company may deem necessary
or advisable to carry out or effect one or more of the obligations or
restrictions imposed on either the Participant or the Performance Share Units
pursuant to this Agreement.

 

11.Successors and Assigns.  The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and assigns and
upon the Participant, the Participant’s assigns and the legal representatives,
heirs and legatees of the Participant’s estate, whether or not any such person
shall have become a party to this Agreement and agreed in writing to be joined
herein and be bound by the terms hereof.

 

12.Governing Law.  The parties hereto agree that the validity, construction and
interpretation of this Agreement shall be governed by the laws of the state of
Nevada.

 

13.Arbitration.  Except as otherwise provided in Exhibit A to this Agreement
(which constitutes a material provision of this Agreement), disputes relating to
this Agreement shall be resolved by arbitration pursuant to Exhibit A hereto.

 

 

6

--------------------------------------------------------------------------------

 

14.Clawback Policy.  By accepting this award the Participant hereby agrees that
this award and any other compensation paid or payable to the Participant is
subject to Company’s Policy on Recovery of Incentive Compensation in Event of
Financial Restatement (or any successor policy) as in effect from time to time,
and that this award shall be considered a bonus for purposes of such policy.  In
addition, the Participant agrees that such policy may be amended from time to
time by the Board in a manner designed to comply with applicable law and/or
stock exchange listing requirements.  The Participant also hereby agrees that
the award granted hereunder and any other compensation payable to the
Participant shall be subject to recovery (in whole or in part) by the Company to
the minimum extent required by applicable law and/or stock exchange listing
requirements. 

 

15.Amendment.  This Agreement may not be altered, modified, or amended except by
written instrument signed by the parties hereto; provided that the Company may
alter, modify or amend this Agreement unilaterally if such change is not
materially adverse to the Participant or to cause this Agreement to comply with
applicable law.

 

16.Severability.  The provisions of this Agreement are severable and if any
portion of this Agreement is declared contrary to any law, regulation or is
otherwise invalid, in whole or in part, the remaining provisions of this
Agreement shall nevertheless be binding and enforceable.

 

17.Execution.  Each party agrees that an electronic, facsimile or digital
signature or an online acceptance or acknowledgment will be accorded the full
legal force and effect of a handwritten signature under Nevada law.  This
Agreement may be signed in counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.

 

18.Variation of Pronouns.  All pronouns and any variations thereof contained
herein shall be deemed to refer to masculine, feminine, neuter, singular or
plural, as the identity of the person or persons may require.

 

19.Tax Treatment; Section 409A.  The Participant shall be responsible for all
taxes with respect to the Performance Share Units.  Notwithstanding the forgoing
or any provision of the Plan or this Agreement:

 

19.1The parties agree that this Agreement shall be interpreted to comply with or
be exempt from Section 409A, and all provisions of this Agreement shall be
construed in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A.  If any provision of this Agreement or the Plan
contravenes Section 409A or could cause the Participant to incur any tax,
interest or penalties under Section 409A, the Committee may, in its sole
discretion and without the Participant’s consent, modify such provision in order
to comply with the requirements of Section 409A or to satisfy the conditions of
any exception therefrom, or otherwise to avoid the imposition of the additional
income tax and interest under Section 409A, while maintaining, to the maximum
extent practicable, the original intent and economic benefit to the Participant,
without materially increasing the cost to the Company, of the applicable
provision.  However, the Company makes no guarantee regarding the tax treatment
of the Performance Share Units and none of the Company, its Parent, Subsidiaries
or affiliates, nor any of their employees or representatives shall have any
liability to the Participant with respect thereto.

 

 

7

--------------------------------------------------------------------------------

 

19.2A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits considered “nonqualified deferred compensation” under
Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Section
409A and, for purposes of any such provision of this Agreement, references to a
“termination,” “termination of employment” or like terms shall mean “separation
from service.”  If the Participant is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered nonqualified deferred compensation under Section 409A payable
on account of a “separation from service,” such payment or benefit shall be made
or provided at the date which is the earlier of (i) the expiration of the six
(6)-month period measured from the date of such “separation from service” of the
Participant, and (ii) the date of the Participant’s death (the “Delay
Period”).  Upon the expiration of the Delay Period, all payments and benefits
delayed pursuant to this Section 19.2 (whether they would have otherwise been
payable in a single sum or in installments in the absence of such delay) shall
be paid or reimbursed on the first business day following the expiration of the
Delay Period to the Participant in a lump sum, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein. 

 

19.3For purposes of Section 409A, the Participant’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., “payment shall be made within thirty (30) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of the Company.

 

 

*

*

*

 

[The remainder of this page is left blank intentionally.]

 

 




 

8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Performance Share
Units Agreement as of the date first written above.

 

MGM RESORTS INTERNATIONAL

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

PARTICIPANT

 

 

By:

 

Name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Performance Share Units Agreement]




 

9

--------------------------------------------------------------------------------

 

EXHIBIT A

 

ARBITRATION

 

This Exhibit A sets forth the methods for resolving disputes should any arise
under the Agreement, and accordingly, this Exhibit A shall be considered a part
of the Agreement.

 

1.

Except for a claim by either Participant or the Company for injunctive relief
where such would be otherwise authorized by law, any controversy or claim
arising out of or relating to the Agreement or the breach hereof including
without limitation any claim involving the interpretation or application of the
Agreement or the Plan, shall be submitted to binding arbitration in accordance
with the employment arbitration rules then in effect of the Judicial Arbitration
and Mediation Service (“JAMS”), to the extent not inconsistent with this
paragraph.  This Exhibit A covers any claim Participant might have against any
officer, director, employee, or agent of the Company, or any of the Company’s
subsidiaries, divisions, and affiliates, and all successors and assigns of any
of them.  The promises by the Company and Participant to arbitrate differences,
rather than litigate them before courts or other bodies, provide consideration
for each other, in addition to other consideration provided under the Agreement.

 

2.

Claims Subject to Arbitration.  This Exhibit A contemplates mandatory
arbitration to the fullest extent permitted by law.  Only claims that are
justiciable under applicable state or federal law are covered by this Exhibit
A.  Such claims include any and all alleged violations of any state or federal
law whether common law, statutory, arising under regulation or ordinance, or any
other law, brought by any current or former employees.

 

3.

Non-Waiver of Substantive Rights.  This Exhibit A does not waive any rights or
remedies available under applicable statutes or common law.  However, it does
waive Participant’s right to pursue those rights and remedies in a judicial
forum.  By signing the Agreement and the acknowledgment at the end of this
Exhibit A, the undersigned Participant voluntarily agrees to arbitrate his or
her claims covered by this Exhibit A.

 

4.

Time Limit to Pursue Arbitration; Initiation: To ensure timely resolution of
disputes, Participant and the Company must initiate arbitration within the
statute of limitations (deadline for filing) provided for by applicable law
pertaining to the claim.  The failure to initiate arbitration within this time
limit will bar any such claim.  The parties understand that the Company and
Participant are waiving any longer statutes of limitations that would otherwise
apply, and any aggrieved party is encouraged to give written notice of any claim
as soon as possible after the event(s) in dispute so that arbitration of any
differences may take place promptly.  The parties agree that the aggrieved party
must, within the time frame provided by this Exhibit A, give written notice of a
claim pursuant to Section 7 of the Agreement.  In the event such notice is to be
provided to the Company, the Participant shall provide a copy of such notice of
a claim to the Company’s Executive Vice President and General Counsel.  Written
notice shall identify and describe the nature of the claim, the supporting facts
and the relief or remedy sought.  

 

5.

Selecting an Arbitrator: This Exhibit A mandates Arbitration under the then
current rules of the Judicial Arbitration and Mediation Service (JAMS) regarding
employment disputes.  The arbitrator shall be either a retired judge or an
attorney experienced in

 

10

--------------------------------------------------------------------------------

 

employment law and licensed to practice in the state in which arbitration is
convened.  The parties shall select one arbitrator from among a list of three
qualified neutral arbitrators provided by JAMS.  If the parties are unable to
agree on the arbitrator, each party shall strike one name and the remaining
named arbitrator shall be selected. 

 

6.

Representation/Arbitration Rights and Procedures:  

 

 

a.

Participant may be represented by an attorney of his/her choice at his/her own
expense.  

 

 

b.

The arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of Nevada (without regard to its choice of law provisions) and/or
federal law when applicable.  In all cases, this Exhibit A shall provide for the
broadest level of arbitration of claims between the Company and Participant
under Nevada or applicable federal law.  The arbitrator is without jurisdiction
to apply any different substantive law or law of remedies.  

 

 

c.

The arbitrator shall have no authority to award non-economic damages or punitive
damages except where such relief is specifically authorized by an applicable
state or federal statute or common law.  In such a situation, the arbitrator
shall specify in the award the specific statute or other basis under which such
relief is granted.  

 

 

d.

The applicable law with respect to privilege, including attorney-client
privilege, work product, and offers to compromise must be followed.

 

 

e.

The parties shall have the right to conduct reasonable discovery, including
written and oral (deposition) discovery and to subpoena and/or request copies of
records, documents and other relevant discoverable information consistent with
the procedural rules of JAMS.  The arbitrator shall decide disputes regarding
the scope of discovery and shall have authority to regulate the conduct of any
hearing and/or trial proceeding.  The arbitrator shall have the right to
entertain a motion to dismiss and/or motion for summary judgment.  

 

 

f.

The parties shall exchange witness lists at least 30 days prior to the
trial/hearing procedure.  The arbitrator shall have subpoena power so that
either Participant or the Company may summon witnesses.  The arbitrator shall
use the Federal Rules of Evidence.  Both parties have the right to file a post
hearing brief.  Any party, at its own expense, may arrange for and pay the cost
of a court reporter to provide a stenographic record of the proceedings.  

 

 

g.

Any arbitration hearing or proceeding shall take place in private, not open to
the public, in Las Vegas, Nevada.

 

7.

Arbitrator’s Award: The arbitrator shall issue a written decision containing the
specific issues raised by the parties, the specific findings of fact, and the
specific conclusions of law.  The award shall be rendered promptly, typically
within 30 days after conclusion of the arbitration hearing, or the submission of
post-hearing briefs if requested.  The arbitrator may not award any relief or
remedy in excess of what a court could grant under

 

11

--------------------------------------------------------------------------------

 

applicable law.  The arbitrator’s decision is final and binding on both
parties.  Judgment upon an award rendered by the arbitrator may be entered in
any court having competent jurisdiction. 

 

 

a.

Either party may bring an action in any court of competent jurisdiction to
compel arbitration under this Exhibit A and to enforce an arbitration award.  

 

b.

In the event of any administrative or judicial action by any agency or third
party to adjudicate a claim on behalf of Participant which is subject to
arbitration under this Exhibit A, Participant hereby waives the right to
participate in any monetary or other recovery obtained by such agency or third
party in any such action, and Participant’s sole remedy with respect to any such
claim shall be any award decreed by an arbitrator pursuant to the provisions of
this Exhibit A.

8.

Fees and Expenses: The Company shall be responsible for paying any filing fee
and the fees and costs of the arbitrator; provided, however, that if Participant
is the party initiating the claim, Participant will contribute an amount equal
to the filing fee to initiate a claim in the court of general jurisdiction in
the state in which Participant is (or was last) employed by the
Company.  Participant and the Company shall each pay for their own expenses,
attorney’s fees (a party’s responsibility for his/her/its own attorney’s fees is
only limited by any applicable statute specifically providing that attorney’s
fees may be awarded as a remedy), and costs and fees regarding witness,
photocopying and other preparation expenses.  If any party prevails on a
statutory claim that affords the prevailing party attorney’s fees and costs, or
if there is a written agreement providing for attorney’s fees and/or costs, the
arbitrator may award reasonable attorney’s fees and/or costs to the prevailing
party, applying the same standards a court would apply under the law applicable
to the claim(s).

 

9.

The arbitration provisions of this Exhibit A shall survive the termination of
Participant’s employment with the Company and the expiration of the
Agreement.  These arbitration provisions can only be modified or revoked in a
writing signed by both parties and which expressly states an intent to modify or
revoke the provisions of this Exhibit A.

10.

The arbitration provisions of this Exhibit A do not alter or affect the
termination provisions of this Agreement.

11.

Capitalized terms not defined in this Exhibit A shall have the same definition
as in the Agreement to which this is Exhibit A.

12.

If any provision of this Exhibit A is adjudged to be void or otherwise
unenforceable, in whole or in part, such adjudication shall not affect the
validity of the remainder of Exhibit A.  All other provisions shall remain in
full force and effect.

 

 

12

--------------------------------------------------------------------------------

 

ACKNOWLEDGMENT

 

BOTH PARTIES ACKNOWLEDGE THAT:  THEY HAVE CAREFULLY READ THIS EXHIBIT A IN ITS
ENTIRETY, THEY UNDERSTAND ITS TERMS, EXHIBIT A CONSTITUTES A MATERIAL TERM AND
CONDITION OF THE PERFORMANCE SHARE UNITS AGREEMENT BETWEEN THE PARTIES TO WHICH
IT IS EXHIBIT A, AND THEY AGREE TO ABIDE BY ITS TERMS.

 

The parties also specifically acknowledge that by agreeing to the terms of this
Exhibit A, they are waiving the right to pursue claims covered by this Exhibit A
in a judicial forum and instead agree to arbitrate all such claims before an
arbitrator without a court or jury.  It is specifically understood that this
Exhibit A does not waive any rights or remedies which are available under
applicable state and federal statutes or common law.  Both parties enter into
this Exhibit A voluntarily and not in reliance on any promises or representation
by the other party other than those contained in the Agreement or in this
Exhibit A.  

 

Participant further acknowledges that Participant has been given the opportunity
to discuss this Exhibit A with Participant’s private legal counsel and that
Participant has availed himself/herself of that opportunity to the extent
Participant wishes to do so.

 

 

*

*

*

 

[The remainder of this page is left blank intentionally.]

 

 

13